Title: To George Washington from George Measam, 15 June 1778
From: Measam, George
To: Washington, George


                    
                        Sir,
                        Commissary of Cloathing’s OfficeFish Kill [N.Y.] June 15th 1778
                    
                    By order of Major Genl Gates Commanding this Department, I have removed the Cloathing Store for the Troops of the Northern Department to this place, which he intends shall be the place of residence for the Commissary of Cloathing for the Northern Army. By his advice I have the Honor to inform your Excellency that in Feby last was a Year, there was left in the Public Store at Albany committed to my charge, five Cases of Cloathing by Lt Colo. Barber of the then 3d New Jersey Battallion, for which my Assis[tan]t gave a rect promising to deliver them to his order; but from that day to this neither him nor myself have recd a line from any Officer of the Regiment concerning the further disposition of the same. They have now lain about sixteen months in my charge without service to any, at the same time the Troops in this Department have been distressed to the greatest degree for these articles, and many of them still are, without a prospect of a sufficient speedy supply. This Regiment being now under your immediate Command; and I presume not distressed for Cloathing, therefore if they could be dispensed with in that Regiment and then taken by appraisement or by the Invoice to be transmitted by the Colo. or Lt Colonel to me, giving Credit to that Regiment in the Public Accts by me, for the amount thereof, or in such manner as you shall judge proper, I presume the Public service will benefit thereby. I have wrote to Colo. Barber to this purpose.
                    The Officers in this Department are uneasy that they cannot be supplied with Cloathg at a price much lower than they are charged to me by the Agents; they say there is a resolve of Congress to this purpose; there has no such resolve been transmitted to me, and untill it shall, or your Excellency’s order to this purpose I dont hold myself warrented to do so. The only resolve that I have, is to Issue Cloathing to them at the first cost and Charges.
                    
                    If your Excellency will please to order an answer to be given to me on these matters it will be highly satisfactory. I have the Honor to be with all regard, Your Excellency’s most humble Servt
                    
                        Geo. Measam Com: Genl Clog N.A.
                    
                